Citation Nr: 0942258	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder and, if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1943 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York, that reopened and then denied the 
Veteran's claim of entitlement to service connection for a 
low back disorder. 

Irrespective of the RO's actions, the Board must, on a de 
novo basis, decide whether the Veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In August 2009, the Veteran, sitting at the RO, testified 
during a hearing conducted via video conference before the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This decision addresses only whether the evidence submitted 
is new and material. Because the claim is reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  An August 1960 rating decision denied service connection 
for a low back disorder on the basis that the evidence did 
not show a back injury in service.  The Veteran did not 
perfect an appeal.

2.  The evidence associated with the claims file since the 
August 1960 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The August 1960 RO rating decision that denied service 
connection for the Veteran's low back disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence presented since the August 1960 RO decision 
is new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claim of entitlement to service connection for a low back 
disorder and then remands the appeal, an exhaustive analysis 
of VA's attempt to comply with these statutes is not in 
order.  Because the claim has been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the Veteran's claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  While further 
development is ordered below, the current record is 
sufficient to resolve the question as to whether the claim 
should be reopened.  Hence, the Board need not address at 
this time whether VA has complied with this statute.



II. New and Material Evidence-Legal Analysis

An August 1960 rating decision denied entitlement to service 
connection for a low back disorder finding that there was no 
evidence of a back injury during the Veteran's military 
service.  The Veteran did not appeal the RO's determination.  
Hence, that decision is final.  38 U.S.C.A. § 7105.

Prior to the RO's decision, VA received a limited number of 
the Veteran's service treatment records in July 1960.  Upon 
receipt of these records, VA also received notice that 
additional evidence, such as the name of the facility where 
the Veteran was treated or the approximate month and year of 
his injury, may aid in the recovery of the more relevant 
treatment records.  No further information was forthcoming 
and the Veteran did not appeal the RO's denial of his claim.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

An application to reopen the appellant's claim was received 
in September 2007.  The evidence added to the record since 
the August 1960 RO decision that denied entitlement to 
service connection for a low back disorder includes VA and 
private medical records and examination reports, and the 
Veteran's oral and written statements in support of his 
claim.  

When initially seen in the VA outpatient clinic in August 
1998, the Veteran gave a history of back injury in 1972 that 
started in Guam in 1945.  During his February 2008 VA 
examination, the Veteran reported injuring his back while 
lifting Howitzer shells onto a truck.  He was taken to a 
field hospital, x-rays were performed, and treatment included 
exercises and light duty.  He sought treatment after 
discharge and, in 1970, re-injured his back.  That examiner 
opined that the Veteran's degenerative disc disease of the 
lumbosacral spine was more likely than not age-related.

But, during his August 2009 Board hearing, the Veteran 
explained that he injured his back while loading ammunition 
onto trucks in August 1945, thus providing an approximate 
date and year of the alleged in-service treatment record.  He 
received medical treatment at the time and believed x-rays 
may have been taken but said that he was not hospitalized and 
was subsequently placed on light duty.  

Additionally, in August 2009, VA received a signed medical 
opinion from S.K., M.D., to the effect that it was 
"possible" that the Veteran's current back disorder was 
related to his claimed in-service injury.  This evidence, 
along with the additional testimony provided by the Veteran, 
relates to an unestablished fact necessary to substantiate 
the claim and, when affording the Veteran the full benefit of 
the doubt, it at least raises a reasonable possibility of 
substantiating his claim.  See 38 U.S.C. § 5107(b). 

Based on the above evidence, the Board concludes that the 
Veteran has submitted new and material evidence.  See C.F.R. 
§ 3.156(a).  As such, the Veteran's claim of service 
connection for a low back disorder is reopened.  

The evidence added to the record since the August 1960 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a back injury in service, his 
testimony, along the August 2009 private medical opinion 
indicating that it was "possible" that the Veteran's 
current back disorder was related to his claimed in-service 
injury, relates to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has 
been submitted.  The issue of entitlement to service 
connection for a low back disorder is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claim for service connection for residuals of a 
low back disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  


REMAND

The Veteran contends that service connection for a low back 
disorder is warranted as he claims to have sustained a back 
injury while on active duty.  During his August 2009 Board 
hearing, the Veteran testified that his injury occurred in 
approximately August 1945.  However, the limited service 
treatment records currently in his claims file do not reflect 
complaints or diagnosis of, or treatment for, a back injury 
during his active military service.  

According to a July 1960 service department response to the 
RO's Request for Information (VA Form 3101), if the Veteran 
were to provide the specific name of the ship, station or 
hospital where he was treated for his back injury, and if he 
were to provide the approximate date, month and year of 
treatment, it would facilitate in the search for additional 
treatment records.  In his September 2007 request to reopen 
his claim, the Veteran indicated that his injury occurred in 
1945 while he was serving in Guam.  During his recent 
hearing, he further narrowed down the date of his injury to 
approximately August 1945.  In light of the Veteran's recent 
testimony, that provides more detailed information regarding 
the date of his alleged back injury in service, the Board is 
of the opinion that an additional attempt should be made to 
locate any additional in-service records pertaining to his 
claimed back injury prior to appellate consideration of his 
claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be notified in 
writing and given the opportunity to 
submit any additional information 
regarding the medical treatment he 
received for his lower back while on 
active duty, i.e., the name of the 
station or hospital where he was 
treated for his back injury.

2. Then, the RO/AMC should contact the 
National Personnel Records Center, the 
Department of the Navy, the Office of 
the U.S. Surgeon General, and any other 
appropriate federal agency, and request 
all additional service treatment and 
personnel records regarding the 
Veteran, to particularly include 
records of his treatment for a back 
injury in August 1945 while serving in 
Guam.  If no records are available, the 
Veteran and his representative should 
be so notified in writing. 

3. Thereafter, the RO/AMC should review 
the record and undertake any additional 
development so indicated by the receipt 
of any additional evidence received, 
including VA examination, if so 
warranted.

4. Then, the Veteran's claim for service 
connection for a low back disorder should 
be adjudicated.  If the determination 
remains unfavorable to the Veteran, the 
RO must issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative and provide a reasonable 
period of time in which to respond before 
this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


